DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/20/2022 has been entered.
 

Response to Amendment
The amendment filed on 05/20/2022 has been entered:
Claim 1 – 8, 10 – 18, 24 and 30 remain pending in the application;
Claim 18 and 30 are withdrawn from consideration;
Claim 1, 10 and 24 are amended;
Claim 9 is cancelled.

Applicant’s amendments to claim overcome reach and every claim objections and 112 (b) claim rejections as set forth in the Final Office Action mailed on 12/20/2021. The corresponding claim objections and 112 claim rejections are withdrawn.


Response to Arguments
Applicant’s arguments with respect to the rejections of claim 1 – 17 and 24 under 35 U.S.C. 103 have been fully considered but they are moot in view of new grounds of rejection.

Regarding the rejection of independent claim 1, applicant amended the claim to include limitations “wherein the light source is configured to generate the light pulses in spaced apart frames, each frame comprising a predetermined set of N light pulses separated from one another, wherein the frames are separated by an extended period of light transmission longer than a lighted duration of each of the N light pulses, and wherein the clock circuit of each marker is configured to identify a beginning of each frame by identifying a first light pulse of the predetermined set of N light pulses after the extended period of light transmission, whereupon the clock circuit resets the sequence generator of the respective marker to generate the respective code sequence to open and close the switch a predetermined number of times not more than N, and wherein each switch opens and closes the switch according to the respective code sequence during the N light pulses, and the N light pulses corresponded to the clock pulses across which the code sequence occurs.” Applicant submitted on p.9 – 13 that “None of the references describe frames separated by an extended period of light transmission”; “Weinberg does not separate the pulse trains with an extended period of light transmission (e.g., see, Weinberg, FIGS. 1-2)”; “the pulses of the pulse train in Weinberg do not correspond to clock pulses across which code sequences occur. In fact, the devices in Weinberg appear react after the pulse train is received and processed.”
Applicant’s arguments have been fully considered but they are moot in view of new grounds of rejection for the following reasons.
First, Fullerton does teach generating code to open and close the switch during the light pulse illumination (see Fullerton; [00270]).
The difference between the combination of teaching the cited references, including the teaching of Weinberg, and the claimed invention is the extended period of light transmission to separate the illuminating light pulses.
Second, since applicant’s amendments change the scope of claim, reference Weinberg, previously cited in the rejection to cancelled claim 9, and new reference Chen (US 5,394,410; published on 02/28/1995) are introduced in new grounds of rejection to teach the amended claim in combination with other cited references. See detail in 103 rejection.
Thus, applicant’s arguments regarding the rejection to independent claim 1 have been fully considered but they are moot in view of new grounds of rejection.

Regarding the rejection of independent claim 24, applicant amended the claim to include similar limitations as amended in claim 1, and applicant’s argument submitted on p.13 rely exclusively on the supposed deficiencies with the rejection of claim 1. Such argument is moot in view of new grounds of rejection for the same reasons detailed above.

Regarding the rejection of dependent claim 2 – 17, applicant’s arguments submitted on p.13 rely exclusively on supposed deficiencies with the rejection of parent claim 1. These arguments are moot for the same reasons detailed above.

Overall, applicant’s remarks on p.8 – 13 have been fully considered but they are moot. The amendments to claim result in new grounds of rejection.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 1 – 8, 10 – 12, 14 – 17 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Fullerton et al. (EP 2996555 A2; published on 03/23/2016) (hereinafter "Fullerton") in view of Davidson (US 5,387,259; published on 02/07/1995), McEwan (US 6,492,933 B1; published on 12/10/2002), Gardner et al. (US 2003/0006906 A1; published on 01/09/2003) (hereinafter "Gardner"), Weinberg (US 6,127,940; published on 10/03/2000) and Chen (US 5,394,410; published on 02/28/1995).

Regarding claim 1, Fullerton teaches a system for localization of a target tissue region within a patient's body ("Turning to the drawings, FIG. 1 shows an exemplary embodiment of a system 10 for localization of a target tissue region within a patient's body …" [00110]), comprising:
a probe ("The system 10 generally includes … a probe 30 …" [00110]) comprising one or more antennas ("… the probe 30 generally includes one or more antennas …" [00118]) for transmitting electromagnetic signals into the patient's body and receiving reflected signals from the patient's body ("… to transmit electromagnetic pulses, waves, or other signals via the antenna 32, and then receive any reflected electromagnetic signals via antenna 34." [00119]), the probe further comprising a light source for delivering light pulses into the patient's body ("… In addition, the probe 1030 includes a light transmitter, e.g., a plurality of light fibers 1038 {shown in FIG. 63}, configured to transmit light pulses {represented by dashed lines 1038a in FIG. 62} into tissue …" [00250]) synchronized with the electromagnetic signals ("Signals from the antenna of the probe 1020 may be delivered along with pulsed light from the light source to cause the switch 1054 to open and close as the tag 1040 receives and reflects the signals back to the probe 1020." [0266]); and
a plurality of markers sized for implantation within the patient's body ("… the system 110 may also include one or more delivery devices 160 for introducing the markers 120 into a patient's body … into a target tissue region {not shown} and carrying one or more markers 120." [0146]), each marker comprising:
a) an energy converter configured to transform light from the light source into electrical energy ("… the tag 1040 may include … or other power converter 1052, e.g., a plurality of photosensitive diodes capable of transforming incident light {e.g., infrared light} striking them into electrical energy …" [0260]; here the tag 1040 is another name of marker);
c) one or more elongate members ("… each wire 1044 may be an elongate member …" [00257]) coupled to a switch to provide one or more marker antennas ("… the switch 1054 may be a field effect transistor {FET} … the source {S] may be electrically coupled to one of the wires 1044 and the drain {D} may be coupled to the other wire 1044, e.g., such that the wires 1044 provide an effective antenna for the tag 1040." [00263]); and
d) a sequence generator to generate a code sequence based, at least in part, on the frames ("… the circuit on the marker may change an ultrawide broadband radar incident signal A into a relatively narrow band reflected signal B ... that also includes a predetermined phase shift." [00186]; "... the phase of the reflected signal B has been modulated by ninety degrees {90°} relative to the incident signal A." [00187]), the sequence generator coupled to the switch to open and close the switch to modulate electromagnetic signals from the probe reflected by the marker based on the code sequence ("Each diode 1052 may be capable of generating sufficient voltage {e.g., 0.5 V} when exposed to light to open and close the switch 1054 when there is little or no load {i.e., current draw}. Since the circuit 1050 is intended to be merely modulate signals from the probe 1020 ..." [00264]),
wherein code sequences generated by sequence generators of the plurality of markers are orthogonal to one another ("…  if multiple markers are to be implanted in a patient's body, each marker's circuit may be configured to impose a different phase shift {e.g., +90°, +180°, -90°, and the like} and/or bandwidth in the reflected signal." [00187]; the phase shift for each marker is orthogonal to each other), wherein the code sequences cause each of the plurality of markers to open and close the switch of each marker in an orthogonal pattern relative to the other markers (“… light intermittently striking the diodes 1052 may generate a voltage across the gate (G) and source (S) to provide a control signal that may open and close the switch 1054, e.g., as shown in FIG. 66.” [0266]; considering the phase shift circuit as taught in [00187], the marker circuit is interpreted to generate the orthogonal code), the probe further comprising a processor ("... the probes and processors described elsewhere herein may analyze such reflected signals to uniquely identify a particular marker, e.g., when multiple markers are implanted or otherwise placed within a patient's body." [00176]; "... at least one processor calculates ..." [00215]) configured to analyze the reflected signals to identify ("Thus, the probe may be able to easily identify and distinguish the markers from each other and/or from other structures in the patient's body." [00187]) and locate each of the plurality of markers ("Once the processer{s} has calculated the time difference, at least one processor determines the distance from the tip of the probe {which houses both the transmit antenna and the receive antenna} to the marker by using the calculated time difference 550." [00215]; "It should be noted that the method 510 may be used for locating markers ..." [00216]);
wherein each switch opens and closes the switch according to the respective code sequence during the N light pulses, and the N light pulses corresponded to the clock pulses across which the code sequence occurs (“… substantially simultaneously, the probe 1020 may transmit light pulses 1038a, which may be received by the diodes 1052. The diodes 1052 may alternately generate a voltage, causing the switch 54 to open and close.” [00270]).
Fullerton fails to explicitly teach b) a clock circuit coupled to the energy converter to identify frames and clock pulses from the light pulses; and the sequence generator coupled to the clock circuit; wherein the code sequences cause each of the plurality of markers to open and close the switch of each marker in an orthogonal pattern relative to the other markers across a series of clock pulses; wherein the light source is configured to generate the light pulses in spaced apart frames, each frame comprising a predetermined set of N light pulses separated from one another, wherein the frames are separated by an extended period of light transmission longer than a lighted duration of each of the N light pulses, and wherein the clock circuit of each marker is configured to identify a beginning of each frame by identifying a first light pulse of the predetermined set of N light pulses after the extended period of light transmission, whereupon the clock circuit resets the sequence generator of the respective marker to generate the respective code sequence to open and close the switch a predetermined number of times not more than N.
However, in the same field of endeavor, Davidson teaches b) a clock circuit coupled to the energy converter to identify frames and clock pulses ("Clock recovery circuitry 30e extracts a clock signal from the incoming data stream and provides the clock signal to demultiplexer circuit 30f." Col.8, Ln.4 - 18) from the light pulses ("... modulated optical beam 24 {generated by the external module} is detected by photodetector 30c and the resulting signal is amplified by preamplifier 30d." Col.8, Ln.4 - 18; see Fig.4); and the sequence generator coupled to the clock circuit ("The M signals output from neural receivers 30h are multiplexed together in multiplexer 30i which is synchronized by clock 30j to provide a single transmission data stream that controls driver 30k." Col.8, Ln.19 - 32; "... clock recovery circuit 30e provides the clock signal for multiplexer 30i thereby synchronizing the two systems and eliminating the need for clock 30j." Col.8, Ln.54 - 57; here the clock signal from 30e is replacing the clock 30j).
It would have been prima facie to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the modulation circuit as taught by Fullerton with the clock circuit as taught by Davidson. Doing so would make it possible for "synchronizing the two systems" when there are internal and external systems using together (see Davidson; Col.8 Ln.54 - 57).
Fullerton in view of Davidson fails to explicitly teach wherein the code sequences cause each of the plurality of markers to open and close a corresponding switch in an orthogonal pattern relative to the other markers across a series of clock pulses; wherein the light source is configured to generate the light pulses in spaced apart frames, each frame comprising a predetermined set of N light pulses separated from one another, wherein the frames are separated by an extended period of light transmission longer than a lighted duration of each of the N light pulses, and wherein the clock circuit of each marker is configured to identify a beginning of each frame by identifying a first light pulse of the predetermined set of N light pulses after the extended period of light transmission, whereupon the clock circuit resets the sequence generator of the respective marker to generate the respective code sequence to open and close the switch a predetermined number of times not more than N.
However, in the same field of endeavor, McEwan teaches wherein the code sequences cause each of the plurality of markers to open and close a corresponding switch (“Active reflectors will be discussed in further detail with reference to FIG. 10A. Reflector 300 is an actively modulated antenna such as a dipole connected to a switch that is rapidly opened and closed under control of exciter 302.” Col.10, Ln.50 – 61; “… active reflector 400 may be modulated in reflectance, possibly as the result of exciter or driver 406, which may be a mechanical, acoustic, magnetic, optical, or electromagnetic stimulus. The driver can be actuated by … data signal 408.” Col.12, Ln.25 – 49; Fig.10A) in a pattern relative to the other markers across a series of clock pulses (“Each active reflector may be time sequenced, multi-tone, or code modulated to allow all active reflectors to operate with sensor 110 on a non-interfering basis.” Col.13, Ln.13 – 34; Fig.11).
It would have been prima facie obvious to one ordinary skilled in the art before the effective filing date of the invention to modify the multiple active reflectors modulation as taught by Fullerton with the multiple active reflectors modulation as taught by McEwan. Doing so would make it possible “to allow all active reflectors to operate with sensor 110 on a non-interfering basis” (see McEwan; Col.13, Ln.13 – 34).
In addition, in the same field of endeavor, Gardner teaches the code sequences for code modulation is in an orthogonal pattern relative to the other markers across a series of clock pulses (“The codes C 1, C2 are preferably of the type known to those skilled in the art as orthogonal codes … Most preferably, the codes C1, C2 are of the type known to those skilled in the art as walesh codes.” [0026]; “Each bit of data from data source 24 is multiplied by a unique code C1 by a multiplier 28 downhole, thereby encoding the data. Similarly, each bit of data from data source 26 is multiplied by another unique code C2 by a multiplier 30 downhole, thereby encoding that data.” [0025]; here a switching circuit is an electronic representing and functional equivalent of multiplier in circuit in the art of modulation).
It would have been prima facie obvious to one ordinary skilled in the art before the effective filing date of the invention to modify the modulation as taught by Fullerton with the coded modulation as taught by Gardner. Doing so would make it possible that signals from multiple sources can "be separated from each other at the remote location, without interference and cross-talk between the signals" (see Gardner; [0035]).
Fullerton in view of Davidson, McEwan and Gardner fails to explicitly teach wherein the light source is configured to generate the light pulses in spaced apart frames, each frame comprising a predetermined set of N light pulses separated from one another, wherein the frames are separated by an extended period of light transmission longer than a lighted duration of each of the N light pulses, and wherein the clock circuit of each marker is configured to identify a beginning of each frame by identifying a first light pulse of the predetermined set of N light pulses after the extended period of light transmission, whereupon the clock circuit resets the sequence generator of the respective marker to generate the respective code sequence to open and close the switch a predetermined number of times not more than N.
However, in the same field of endeavor, Weinberg teaches wherein the light source is configured to generate the light pulses in spaced apart frames, each frame comprising a predetermined set of N light pulses separated from one another ("In an ST transmission, each pulse train consists of a repetition of optical pulses of a given length separated by dark time intervals of a given length." Col.5, Ln.44 - 60; see Fig.5), and wherein the clock circuit of each marker is configured to identify a beginning of each frame by identifying a first light pulse of the predetermined set of N light pulses ("For single tone demodulation, the amplified signal is presented for demodulation to pin 21 of a positive leading edge triggered, retriggerable 4538 CMOS monostable multivibrator 512 …" Col.10, Ln.66 - Col.11 Ln.31), whereupon the clock circuit resets the sequence generator of the respective marker to generate the respective code sequence ("The transmitted pulse train is received, processed, and decoded by a receiver 500 to activate the desired device …" Col.9, Ln.48 - 55; here the reset process is an inherent step in activation).
It would have been prima facie obvious to one ordinary skilled in the art before the effective filing date of the invention to modify the modulation circuit as taught by Fullerton with the light transmission activated device as taught by Weinberg. Doing so would make it possible to enable the device "to operate with very low power, but yet very high sensitivity" (see Weinberg; Col.10, Ln.23 - 30).
Fullerton in view of Davidson, McEwan, Gardner and Weinberg fails to explicitly teach wherein the frames are separated by an extended period of light transmission longer than a lighted duration of each of the N light pulses.
However, in the same field of endeavor, Chen teaches wherein the frames are separated by an extended period of light transmission longer than a lighted duration of each of the N light pulses (“The simplest method to alleviate this undesired situation is to add a redundant time slot at the end of each symbol period, that is, a guard band in the time domain.” Col.4, Ln.42 – 56; “… wherein a guard slot is utilized to separate data transmission periods.” Claim 21; see Fig.4.1 – 4.3, each guard slot has 3 bits which is longer than the 1 bit of symbol).
It would have been prima facie obvious to one ordinary skilled in the art before the effective filing date of the invention to modify the modulation circuit as taught by Fullerton with the data modulation as taught by Chen. By adding guard slot between symbol period of transmission data, it is possible “to simplify the overall system complexity” and to “eliminate several error patterns to alleviate the symbol error rate” (see Chen; Col.4, Ln.42 – 58).
 
Regarding claim 2, Fullerton in view of Davidson, McEwan, Gardner, Weinberg and Chen teaches all claim limitations, as applied in claim 1, and Fullerton further teaches wherein each marker further comprises e) a power harvesting block coupled to the energy converter to generate electrical energy from the light pulses to operate electrical components of the marker ("… a semiconductor chip {not shown} may be carried in the package 1042 that includes a voltage or power source or other power converter 1052, e.g., a plurality of photosensitive diodes capable of transforming incident light {e.g., infrared light} striking them into electrical energy ..." [0260]).

Regarding claim 3, Fullerton in view of Davidson, McEwan, Gardner, Weinberg and Chen teaches all claim limitations, as applied in claim 1, and Fullerton further teaches wherein the switch of each marker comprises a field effect transistor (FET) ("… the switch 1054 may be a field effect transistor {FET} … the source {S] may be electrically coupled to one of the wires 1044 and the drain {D} may be coupled to the other wire 1044, e.g., such that the wires 1044 provide an effective antenna for the tag 1040." [00263]).

Regarding claim 4, Fullerton in view of Davidson, McEwan, Gardner, Weinberg and Chen teaches all claim limitations, as applied in claim 3, and Fullerton further teaches wherein a pair of elongate members are coupled to terminals of the FET of each marker to provide the one or more marker antennas ("… the switch 1054 may be a field effect transistor {FET} … the source {S] may be electrically coupled to one of the wires 1044 and the drain {D} may be coupled to the other wire 1044, e.g., such that the wires 1044 provide an effective antenna for the tag 1040." [00263]).

Regarding claim 5, Fullerton in view of Davidson, McEwan, Gardner, Weinberg and Chen teaches all claim limitations, as applied in claim 4, and Fullerton further teaches wherein the pair of elongate members are coupled to a source and a drain of the FET ("… the switch 1054 may be a field effect transistor {FET} … the source {S] may be electrically coupled to one of the wires 1044 and the drain {D} may be coupled to the other wire 1044 ..." [00263]), and the sequence generator is coupled to a gate of the FET ("… with one end of the diodes 1052 coupled to the gate (G) and …" [0263]).

Regarding claim 6, Fullerton in view of Davidson, McEwan, Gardner, Weinberg and Chen teaches all claim limitations, as applied in claim 1, and Fullerton further teaches wherein the energy converter of each marker comprises one or more photosensitive diodes ("… the tag 1040 may include … or other power converter 1052, e.g., a plurality of photosensitive diodes capable of transforming incident light {e.g., infrared light} striking them into electrical energy …" [0260]; here the tag 1040 is another name of marker).

Regarding claim 7, Fullerton in view of Davidson, McEwan, Gardner, Weinberg and Chen teaches all claim limitations, as applied in claim 6, and Fullerton further teaches wherein the one or more photosensitive diodes comprise multiple diodes arranged orthogonally relative to one another ("As shown, multiple pairs of diodes 1052 may be connected in series, which may be arranged orthogonally to one another spatially within the package 1042." [0261]).

Regarding claim 8, Fullerton in view of Davidson, McEwan, Gardner, Weinberg and Chen teaches all claim limitations, as applied in claim 1, and Fullerton further teaches wherein the light source is configured to transmit infrared light pulses ("… the light source is an infrared light source, e.g., capable of delivering near infrared light between, for example, eight hundred and nine hundred fifty nanometers {800- 950 nm} wavelength." [0250]) and the energy converter of each marker comprises one or more photosensitive diodes configured to receive the light pulses ("… a plurality of photosensitive diodes capable of transforming incident light {e.g., infrared light} striking them into electrical energy …" [0260]) such that the intermittent light striking the one or more photosensitive diodes causes the one or more photosensitive diodes to generate a voltage to open and close the switch of the respective marker based on the code sequence of the respective sequence generator, thereby changing the reflection properties of the respective marker ("… the probe 1020 may transmit light pulses 1038a, which may be received by the diodes 1052. The diodes 1052 may alternately generate a voltage, causing the switch 54 to open and close. This causes the tag 40 to change the phase of the signals reflected back to the probe 1020 ..." [00270]).
In addition, Davidson further teaches the generated voltage is processed by the clock circuit ("Clock recovery circuitry 30e extracts a clock signal from the incoming data stream and provides the clock signal to demultiplexer circuit 30f." Col.8, Ln.4 - 18).
It would have been prima facie to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the modulation circuit as taught by Fullerton with the clock circuit as taught by Davidson. Doing so would make it possible for "synchronizing the two systems" when there are internal and external systems using together (see Davidson; Col.8 Ln.54 - 57).

Regarding claim 10, Fullerton in view of Davidson, McEwan, Gardner, Weinberg and Chen teaches all claim limitations, as applied in claim 1, and Fullerton further teaches wherein the processor of the probe is configured to separate the reflected signals from the plurality of markers based, at least in part, on the code sequences to identify and locate each of the plurality of markers simultaneously ("... the probes and processors described elsewhere herein may analyze such reflected signals to uniquely identify a particular marker, e.g., when multiple markers are implanted or otherwise placed within a patient's body." [00176]; "… which may process the signals, e.g., by subtraction, to identify and/or locate the tag 1040, and consequently the target lesion." [0270]).

Regarding claim 11, Fullerton in view of Davidson, McEwan, Gardner, Weinberg and Chen teaches all claim limitations, as applied in claim 1, and Fullerton further teaches wherein the processor is configured to separate individual waveforms reflected by respective markers from the reflected signals by multiplexing the reflected signals based on the orthogonal code sequences of the respective markers ("For example, if multiple markers are to be implanted in a patient's body, each marker's circuit may be configured to impose a different phase shift {e.g., +90°, +180°, -90°, and the like} and/or bandwidth in the reflected signal. Thus, the probe may be able to easily identify and distinguish the markers from each other and/or from other structures in the patient's body." [00187]).

Regarding claim 12, Fullerton in view of Davidson, McEwan, Gardner, Weinberg and Chen teaches all claim limitations, as applied in claim 1, and Fullerton further teaches wherein the processor comprises a synchronous analog-to-digital converter for digitizing the reflected signals ("… may receive the receive signal 502. The receive signal 502, which may include a series of attenuated pulses 635 … The output of the amplifier 640 may be inputted into an A/D converter 650 in order to convert the amplified analog signal into a digital signal." [00232]).
In addition, Gardner further teaches the processor configured to separate individual waveforms reflected by respective markers from the reflected signals ("The outputs of the integrators 52, 54 will then be interpretable as the data output by the respective data sources 24, 26 … and then to be separated from each other at the remote location …" [0035]) by multiplying the digitized signals by the code sequences ("The demodulated signal is then separately multiplied by each of the codes C 1, C2 using multipliers 48, 50, respectively." [0034]) of the respective markers ("... the codes used to encode the sensor outputs are unique to each of the sensors and are orthogonal with respect to each other." [0009]) and summing the results to provide the modulation of the respective markers ("The outputs of the multipliers 48, 50 are then separately integrated over the length of each data bit using integrators 52, 54, respectively." [0035]).
It would have been prima facie obvious to one ordinary skilled in the art before the effective filing date of the invention to modify the modulation as taught by Fullerton with the coded modulation as taught by Gardner. Doing so would make it possible that signals from multiple sources can "be separated from each other at the remote location, without interference and cross-talk between the signals" (see Gardner; [0035]).

Regarding claim 14, Fullerton in view of Davidson, McEwan, Gardner, Weinberg and Chen teaches all claim limitations, as applied in claim 11, and Fullerton further teaches wherein the processor is further configured to process the separated individual waveforms to identify at least one of amplitude ("After the processor{s} measures the amplitude of the receive signal 502, at least one processor {e.g., a DSP} may determine the direction the marker 521 is located in relation to the tip of the microwave antenna probe 531 by using the amplitude of the receive signal 502." [00223]) and time delay of the separated individual waveforms to provide an output corresponding to distances from the probe the respective markers ("After the processor{s} calculates the difference in time {T}, at least one processor {e.g., a DSP} may determine the distance {LI} from the tip of the probe to the marker 521 by using the difference in time {T} {i.e., the processor{s} may make a ranging calculation for the distance {LI} by using the calculated time delay {T} of the signal response}." [00221]).

Regarding claim 15, Fullerton in view of Davidson, McEwan, Gardner, Weinberg and Chen teaches all claim limitations, as applied in claim 1, and Fullerton further teaches wherein the probe is configured to transmit a plurality of ultrawide band radar pulses ("… the antenna 32' may be a square waveguide horn configured to operate at ultrawide band frequencies …" [00122]) in synchronization with the light pulses ("Signals from the antenna of the probe 1020 may be delivered along with pulsed light from the light source to cause the switch 1054 to open and close as the tag 1040 receives and reflects the signals back to the probe 1020." [0266]).

Regarding claim 16, Fullerton in view of Davidson, McEwan, Gardner, Weinberg and Chen teaches all claim limitations, as applied in claim 1, and Fullerton further teaches a display configured to provide an output corresponding to a location of the plurality of markers ("… the display 38 may simply be a readout providing distance, angle, orientation, and/or other data based on predetermined criteria, e.g., based on the relative location of the target 26 to the probe 30 … the micro-controller 36a may analyze the received signals to determine in which direction relative to the probe 30 a marker (not shown) may be located and activate the appropriate arrow 38a, and display a distance (e.g., "3 cm" shown) to the marker. Thus, the user may be able to identify in what direction and how far in that direction the marker is located ..." [00125]).

Regarding claim 17, Fullerton in view of Davidson, McEwan, Gardner, Weinberg and Chen teaches all claim limitations, as applied in claim 1, and Fullerton further teaches a display configured to provide an output corresponding to a distance from a tip of the probe to the plurality of markers ("Once the distance is determined, the distance from the tip of the probe to the marker is displayed on a display 560." [00215]).

Regarding claim 24, Fullerton teaches a plurality of markers sized for implantation within a patient's body ("… the system 110 may also include one or more delivery devices 160 for introducing the markers 120 into a patient's body … into a target tissue region {not shown} and carrying one or more markers 120." [0146]), each marker comprising:
an energy converter configured to transform light pulses from a light source into electrical energy ("… the tag 1040 may include … or other power converter 1052, e.g., a plurality of photosensitive diodes capable of transforming incident light {e.g., infrared light} striking them into electrical energy …" [0260]; here the tag 1040 is another name of marker);
one or more elongate members ("… each wire 1044 may be an elongate member …" [00257]) coupled to a switch to provide one or more antennas ("… the switch 1054 may be a field effect transistor {FET} … the source {S] may be electrically coupled to one of the wires 1044 and the drain {D} may be coupled to the other wire 1044, e.g., such that the wires 1044 provide an effective antenna for the tag 1040." [00263]); and
a sequence generator to generate a code sequence a code sequence based, at least in part, on the frames ("… the circuit on the marker may change an ultrawide broadband radar incident signal A into a relatively narrow band reflected signal B ... that also includes a predetermined phase shift." [00186]; "... the phase of the reflected signal B has been modulated by ninety degrees {90°} relative to the incident signal A." [00187]), the sequence generator coupled to the switch to open and close the switch to modulate electromagnetic signals reflected by the marker based on the code sequence ("Each diode 1052 may be capable of generating sufficient voltage {e.g., 0.5 V} when exposed to light to open and close the switch 1054 when there is little or no load {i.e., current draw}. Since the circuit 1050 is intended to be merely modulate signals from the probe 1020 ..." [00264]),
wherein the code sequences generated by each of the sequence generators of the plurality of markers are orthogonal to one another ("…  if multiple markers are to be implanted in a patient's body, each marker's circuit may be configured to impose a different phase shift {e.g., +90°, +180°, -90°, and the like} and/or bandwidth in the reflected signal." [00187]; the phase shift for each marker is orthogonal to each other), wherein the code sequences cause each of the plurality of markers to open and close the switch of each marker in an orthogonal pattern relative to the other markers (“… light intermittently striking the diodes 1052 may generate a voltage across the gate (G) and source (S) to provide a control signal that may open and close the switch 1054, e.g., as shown in FIG. 66.” [0266]; considering the phase shift circuit as taught in [00187], the marker circuit is interpreted to generate the orthogonal code), the probe further comprising a processor ("... the probes and processors described elsewhere herein may analyze such reflected signals to uniquely identify a particular marker, e.g., when multiple markers are implanted or otherwise placed within a patient's body." [00176]; "... at least one processor calculates ..." [00215]) configured to analyze the reflected signals to identify ("Thus, the probe may be able to easily identify and distinguish the markers from each other and/or from other structures in the patient's body." [00187]) and locate each of the plurality of markers ("Once the processer{s} has calculated the time difference, at least one processor determines the distance from the tip of the probe {which houses both the transmit antenna and the receive antenna} to the marker by using the calculated time difference 550." [00215]; "It should be noted that the method 510 may be used for locating markers ..." [00216]);
wherein each switch opens and closes the switch according to the respective code sequence during the N light pulses, and the N light pulses corresponded to the clock pulses across which the code sequence occurs (“… substantially simultaneously, the probe 1020 may transmit light pulses 1038a, which may be received by the diodes 1052. The diodes 1052 may alternately generate a voltage, causing the switch 54 to open and close.” [00270]).
Fullerton fails to explicitly teach a clock circuit coupled to the energy converter to identify frames from the light pulses; and the sequence generator coupled to the clock circuit; wherein the code sequences cause each of the plurality of markers to open and close a corresponding switch in an orthogonal pattern relative to the other markers across a series of clock pulses; wherein the light source is configured to generate the light pulses in spaced apart frames, each frame comprising a predetermined set of N light pulses separated from one another, wherein the frames are separated by an extended period of light transmission longer than a lighted duration of each of the N light pulses, and wherein the clock circuit is configured to identify a beginning of each frame by identifying a first light pulse of the predetermined set of N light pulses after the extended period of light transmission, whereupon the clock circuit resets the sequence generator of the respective marker to generate the respective code sequence to open and close the switch a predetermined number of times not more than N.
However, in the same field of endeavor, Davidson teaches a clock circuit coupled to the energy converter to identify frames ("Clock recovery circuitry 30e extracts a clock signal from the incoming data stream and provides the clock signal to demultiplexer circuit 30f." Col.8, Ln.4 - 18) from the light pulses ("... modulated optical beam 24 {generated by the external module} is detected by photodetector 30c and the resulting signal is amplified by preamplifier 30d." Col.8, Ln.4 - 18; see Fig.4); and the sequence generator coupled to the clock circuit ("The M signals output from neural receivers 30h are multiplexed together in multiplexer 30i which is synchronized by clock 30j to provide a single transmission data stream that controls driver 30k." Col.8, Ln.19 - 32; "... clock recovery circuit 30e provides the clock signal for multiplexer 30i thereby synchronizing the two systems and eliminating the need for clock 30j." Col.8, Ln.54 - 57; here the clock signal from 30e is replacing the clock 30j).
It would have been prima facie to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the modulation circuit as taught by Fullerton with the clock circuit as taught by Davidson. Doing so would make it possible for "synchronizing the two systems" when there are internal and external systems using together (see Davidson; Col.8 Ln.54 - 57).
Fullerton in view of Davidson fails to explicitly teach wherein the code sequences cause each of the plurality of markers to open and close a corresponding switch in an orthogonal pattern relative to the other markers across a series of clock pulses; wherein the light source is configured to generate the light pulses in spaced apart frames, each frame comprising a predetermined set of N light pulses separated from one another, wherein the frames are separated by an extended period of light transmission longer than a lighted duration of each of the N light pulses, and wherein the clock circuit is configured to identify a beginning of each frame by identifying a first light pulse of the predetermined set of N light pulses after the extended period of light transmission, whereupon the clock circuit resets the sequence generator of the respective marker to generate the respective code sequence to open and close the switch a predetermined number of times not more than N.
However, in the same field of endeavor, McEwan teaches wherein the code sequences cause each of the plurality of markers to open and close a corresponding switch (“Active reflectors will be discussed in further detail with reference to FIG. 10A. Reflector 300 is an actively modulated antenna such as a dipole connected to a switch that is rapidly opened and closed under control of exciter 302.” Col.10, Ln.50 – 61; “… active reflector 400 may be modulated in reflectance, possibly as the result of exciter or driver 406, which may be a mechanical, acoustic, magnetic, optical, or electromagnetic stimulus. The driver can be actuated by … data signal 408.” Col.12, Ln.25 – 49; Fig.10A) in a pattern relative to the other markers across a series of clock pulses (“Each active reflector may be time sequenced, multi-tone, or code modulated to allow all active reflectors to operate with sensor 110 on a non-interfering basis.” Col.13, Ln.13 – 34; Fig.11).
It would have been prima facie obvious to one ordinary skilled in the art before the effective filing date of the invention to modify the multiple active reflectors modulation as taught by Fullerton with the multiple active reflectors modulation as taught by McEwan. Doing so would make it possible “to allow all active reflectors to operate with sensor 110 on a non-interfering basis” (see McEwan; Col.13, Ln.13 – 34).
In addition, in the same field of endeavor, Gardner teaches the code sequences for code modulation is in an orthogonal pattern relative to the other markers across a series of clock pulses (“The codes C 1, C2 are preferably of the type known to those skilled in the art as orthogonal codes … Most preferably, the codes C1, C2 are of the type known to those skilled in the art as walesh codes.” [0026]; “Each bit of data from data source 24 is multiplied by a unique code C1 by a multiplier 28 downhole, thereby encoding the data. Similarly, each bit of data from data source 26 is multiplied by another unique code C2 by a multiplier 30 downhole, thereby encoding that data.” [0025]; here a switching circuit is an electronic representing and functional equivalent of multiplier in circuit in the art of modulation).
It would have been prima facie obvious to one ordinary skilled in the art before the effective filing date of the invention to modify the modulation as taught by Fullerton with the coded modulation as taught by Gardner. Doing so would make it possible that signals from multiple sources can "be separated from each other at the remote location, without interference and cross-talk between the signals" (see Gardner; [0035]).
 Fullerton in view of Davidson, McEwan and Gardner fails to explicitly teach wherein the light source is configured to generate the light pulses in spaced apart frames, each frame comprising a predetermined set of N light pulses separated from one another, wherein the frames are separated by an extended period of light transmission longer than a lighted duration of each of the N light pulses, and wherein the clock circuit of each marker is configured to identify a beginning of each frame by identifying a first light pulse of the predetermined set of N light pulses after the extended period of light transmission, whereupon the clock circuit resets the sequence generator of the respective marker to generate the respective code sequence to open and close the switch a predetermined number of times not more than N.
However, in the same field of endeavor, Weinberg teaches wherein the light source is configured to generate the light pulses in spaced apart frames, each frame comprising a predetermined set of N light pulses separated from one another ("In an ST transmission, each pulse train consists of a repetition of optical pulses of a given length separated by dark time intervals of a given length." Col.5, Ln.44 - 60; see Fig.5), and wherein the clock circuit of each marker is configured to identify a beginning of each frame by identifying a first light pulse of the predetermined set of N light pulses ("For single tone demodulation, the amplified signal is presented for demodulation to pin 21 of a positive leading edge triggered, retriggerable 4538 CMOS monostable multivibrator 512 …" Col.10, Ln.66 - Col.11 Ln.31), whereupon the clock circuit resets the sequence generator of the respective marker to generate the respective code sequence ("The transmitted pulse train is received, processed, and decoded by a receiver 500 to activate the desired device …" Col.9, Ln.48 - 55; here the reset process is an inherent step in activation).
It would have been prima facie obvious to one ordinary skilled in the art before the effective filing date of the invention to modify the modulation circuit as taught by Fullerton with the light transmission activated device as taught by Weinberg. Doing so would make it possible to enable the device "to operate with very low power, but yet very high sensitivity" (see Weinberg; Col.10, Ln.23 - 30).
Fullerton in view of Davidson, McEwan, Gardner and Weinberg fails to explicitly teach wherein the frames are separated by an extended period of light transmission longer than a lighted duration of each of the N light pulses.
However, in the same field of endeavor, Chen teaches wherein the frames are separated by an extended period of light transmission longer than a lighted duration of each of the N light pulses (“The simplest method to alleviate this undesired situation is to add a redundant time slot at the end of each symbol period, that is, a guard band in the time domain.” Col.4, Ln.42 – 56; “… wherein a guard slot is utilized to separate data transmission periods.” Claim 21; see Fig.4.1 – 4.3, each guard slot has 3 bits which is longer than the 1 bit of symbol).
It would have been prima facie obvious to one ordinary skilled in the art before the effective filing date of the invention to modify the modulation circuit as taught by Fullerton with the data modulation as taught by Chen. By adding guard slot between symbol period of transmission data, it is possible “to simplify the overall system complexity” and to “eliminate several error patterns to alleviate the symbol error rate” (see Chen; Col.4, Ln.42 – 58).
 

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Fullerton in view of Davidson, McEwan, Gardner, Weinberg and Chen, as applied in claim 12, and further in evidence of Ghassemzadeh et al. (US 7,075,968 B1; published on 07/11/2006) (hereinafter "Ghassemzadeh").

Regarding claim 13, Fullerton in view of Davidson, McEwan, Gardner, Weinberg and Chen teaches all claim limitations, as applied in claim 12, and Gardner further teaches wherein the code sequences of the markers are balanced ("Most preferably, the codes C1, C2 are of the type known to those skilled in the art as walesh codes." [0026]; Walsh codes are usually balanced in signal processing), and wherein the processor sums the results based on the orthogonal and balanced code sequences to provide the modulation of the separate individual waveforms of the respective markers ("Due to the fact that the codes C1, C2 are orthogonal to each other, this multiplying step decodes the signal, in that the output of multiplier 48 includes contributions to the signal from the data source 24 but no contributions to the signal from the data source 26, and the output of multiplier 50 includes contributions to the signal from the data source 26 but no contributions to the signal from the data source 24." [0034]; "The outputs of the integrators 52, 54 will then be interpretable as the data output by the respective data sources 24, 26." [0035]).
It would have been prima facie obvious to one ordinary skilled in the art before the effective filing date of the invention to modify the modulation as taught by Fullerton with the coded modulation as taught by Gardner. Doing so would make it possible that signals from multiple sources can "be separated from each other at the remote location, without interference and cross-talk between the signals" (see Gardner; [0035]).
In addition, Ghassemzadeh provides the evidence that the Walsh code sequences are balanced ("Many commonly used spreading codes {for example Walsh or Quadratic Residue} are well balanced." Col.2, Ln.5 - 7).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHAO SHENG whose telephone number is (571)272-8059. The examiner can normally be reached Monday to Friday, 8:30 am to 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashley Buran can be reached on (571) 270-5284. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CHAO SHENG/           Examiner, Art Unit 3793